DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled April 15, 2021 have been entered. Claims 1-16 are currently pending. Claim 1 has been amended. 

Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues, see page 1 of ‘REMARKS’, that:
“In response, Applicant has amended independent claim 1 to recite that the passageway of the body of the collet has a narrowed portion compressing a portion of the body of the membrane. 
Applicant respectfully submits that Sanders fails to teach or reasonably suggest this feature. As shown below in FIG. 53 of Sanders, which the Office Action relies on for disclosing the features of independent claim 1, the membrane (34) is wider in the middle and narrower towards the ends. This is opposite the arrangement required by amended independent claim 1”.

The Office respectfully disagrees: Sanders does imply that the collet passageway provides compression in paragraph [0111].  The membrane is pushed or pull into place to prevent the need for multiple pieces or secondary assembly which implies compression of some sort must occur ([0111]). Secondly, Sanders clearly teaches a narrowed section of the collet see figure 1 below. Thirdly, the particular area of the membrane that is compressed is not claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al. US 2015/0297454 A1 (hereafter referred to as Sanders).
With regards to claim 1, Sanders discloses a syringe adapter (abstract) comprising:
-a housing (16) having a first end (18) and a second end (20), the first end configured to be secured to a first container ([0083] which discloses the housing and ends and that the first end may connect to a container, the contain is specifically mentioned in line 9);
a cannula (28) having a first end and a second end, the second end of the cannula positioned within the housing ([0083] discloses the cannula has a distal end 30 which would indicate the cannula has an opposite proximal end and the ends could be considered a first and second end); and

With regards to claim 2, Sanders discloses the passageway of the body of the collet comprises a first counterbore, a second counterbore positioned opposite the first counterbore, and an intermediate portion, the intermediate portion of the passageway of the body of the collet including the narrowed portion (see annotated Figure 1 below showing the location of the counterbore- a counterbore is understood to mean “to form a counterbore in : enlarge (part of a hole) by means of a counterbore” per Merriam, Webster- since applicant provides no alternative definition of the term; additionally [0110] discloses Figure 53 is an alternative shape for the collet and [0111]).

    PNG
    media_image1.png
    770
    836
    media_image1.png
    Greyscale

Figure 1: Sander's Figure 53 annotated for claims 2 and 3
With regards to claim 3, Sanders discloses the narrowed portion of the passageway has a smaller diameter than a remaining portion of the intermediate portion of the passageway (See annotated Figure 1 above).
With regards to claim 4, Sanders discloses the membrane has a first head portion (88) and a second head portion (90), the first and second head portions extending radially outward from the body of the membrane (see Figure 2 element 34 which is the membrane and then 88 and 90 are subparts [0089] and  [0071] which disclose Figures 55A-G are different embodiments of the membrane), the body of the membrane having a first portion having a first diameter and a second portion having a second diameter, the first diameter smaller than the second diameter (see Figure 2 below which is annotated and [0111] which discloses shapes for the membrane).

    PNG
    media_image2.png
    302
    436
    media_image2.png
    Greyscale

Figure 2: Sander's Figure 55D annotated from claims 4 and 7-9
With regards to claim 5, Sanders discloses the intermediate portion of the passageway of the body of the collet receives the first portion of the membrane ([0110] which discloses the membrane is located within the collet, and figure 53 which shows the first portion of the membrane (as annotated above) is within the intermediate portion of the collet).
With regards to claim 6, Sanders discloses the second counterbore of the passageway of the body of the collet receives the second portion of the membrane ([0110] which discloses the membrane is located within the collet, and figure 53 which shows the second portion of the membrane (as annotated above) within the second counterbore of the collet).
With regards to claim 7, Sanders discloses the body of the membrane defines a passageway (see Figure 2 above which is annotated and [0111] which discloses shapes and passageways for the membrane).
With regards to claim 8, Sanders discloses the passageway of the membrane extends from the first end of the body of the membrane towards the second end of the body of the membrane (the passageway needs to only extend towards and not into or through the second end of the body of the membrane and the direction of the extension of the passageway is clearly seen above in Figure 2).
With regards to claim 9, Sanders discloses the passageway of the membrane terminates at a position intermediate the first and second ends of the body of the membrane (the passageway terminates before the first and second end of the body as clearly seen above in Figure 2 meaning the passageway does not go through the membrane’s full length).
With regards to claim 10, Sanders discloses the membrane has a first head portion (88) and a second head portion (90) (see Figure 2 element 34 which is the membrane and then 88 and 90 are subparts [0089] and  [0071] which disclose Figures 55A-G are different embodiments of the membrane).
With regards to claim 11, Sanders discloses the first head portion of the membrane is positioned within the passageway of the collet, and wherein the second head portion is engaged with an end of the body of the collet ([0110] which discloses the membrane is located within the collet, and figure 53 which shows the first head portion of the membrane (see figure 3 below) is within the passageway of the collet).

    PNG
    media_image3.png
    501
    902
    media_image3.png
    Greyscale

Figure 3: Sanders Figure 8 annotated for claims 11 and 14
With regards to claim 12, Sanders discloses first head portion includes a frusto-conical surface ([0111] and [0071] which describe figures 55A-G which show various shapes for the membrane).
With regards to claim 13, Sanders discloses the second head portion includes a convex surface ([0111] and [0071] which describe figures 55A-G which show various shapes for the membrane).
With regards to claim 14, Sanders discloses the first head portion of the membrane engages the collet and is positioned within the first counterbore (see annotated Figure 3 above).
With regards to claim 15, Sanders discloses the passageway of the collet has a first portion and a second portion, the first portion of the passageway including the narrowed portion (see annotated Figure 4 below).

    PNG
    media_image4.png
    510
    819
    media_image4.png
    Greyscale

Figure 4: Sanders Figure 8 annotated for claims 15 and 16

With regards to claim 16, Sanders discloses the first portion of the passageway of the collet has a smaller diameter than the second portion of the passageway of the collet (see annotated Figure 4 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0297839 A1 and US 2015/0297459 A1 appears to be substantially similar to the discloser of US 2015/0297454 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781